UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7320


RONALD CHRISTOPHER SANDERS,

                Petitioner - Appellant,

          v.

WARDEN ERIC WILSON,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:13-cv-00892-AJT-TRJ)


Submitted:   December 23, 2013              Decided:   February 5, 2014


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Christopher Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ronald     Christopher           Sanders       seeks        to   appeal       the

district court’s order construing his 28 U.S.C. § 2241 (2012)

petition as a successive 28 U.S.C.A. § 2255 (West Supp. 2013)

motion and dismissing it as unauthorized.                            The order is not

appealable      unless        a    circuit         justice     or     judge        issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of     appealability          will     not    issue         absent   “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the     merits,     a    prisoner         satisfies    this     standard      by

demonstrating        that     reasonable           jurists    would       find      that    the

district      court’s       assessment     of       the    constitutional          claims    is

debatable     or     wrong.        Slack   v.       McDaniel,       529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states     a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Sanders has not made the requisite showing.                               Accordingly,

we deny leave to proceed in forma pauperis, deny a certificate

of appealability, and dismiss the appeal.                      We dispense with oral

                                               2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3